UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1307



KAREN SMITH, on behalf of Bobby R. Smith,

                                                           Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS; RALEIGH MINE & INDUSTRIAL SUPPLY,
INCORPORATED; WEST VIRGINIA COAL WORKERS’
PNEUMOCONIOSIS FUND, INCORPORATED,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(05-0425-BLA)


Submitted:   August 14, 2006              Decided:   September 7, 2006


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Smith, Petitioner Pro Se. Christian P. Barber, Sarah Marie
Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Robert
Weinberger, STATE OF WEST VIRGINIA, Charleston, West Virginia;
Martin Ellison Hall, JACKSON & KELLY, Lexington, Kentucky, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Karen Smith seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000).

Our review of the record discloses that the Board’s decision is

based upon substantial evidence and is without reversible error.

Accordingly,   we   affirm   for   the   reasons   stated   by   the   Board.

Smith v. Dir. Office of Workers’ Comp. Prog., No. 05-0425-BLA (BRB

Feb. 16, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -